UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6511



CURTIS R. HILL,

                                               Plaintiff - Appellant,

             versus


LEE COUNTY CORRECTIONAL INSTITUTION; A.J.
PADULA; D. MITCHELL; JAMES E. SLIGH, JR.,
Division Director Classification and Inmate
Records,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-05-693-6)


Submitted:    July 14, 2005                   Decided:   July 26, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis R. Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Curtis   R.   Hill   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.       See Hill v. County

Corr. Inst., No. CA-05-693-6 (D.S.C. Mar. 25, 2005).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -